Exhibit 10.1

UNIFIED GROCERS, INC.

SECOND AMENDMENT

TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
June 19, 2012 (the “Effective Date”) and entered into by and among Unified
Grocers, Inc., a California corporation (“Borrower”), the financial institutions
listed on the signature pages hereof (“Lenders”) and Wells Fargo Bank, National
Association, as administrative agent for Lenders (“Administrative Agent”), and
is made with reference to that certain Credit Agreement dated as of October 8,
2010, as amended by the First Amendment to Credit Agreement dated as of
November 12, 2010 (as so amended, the “Credit Agreement”), by and among
Borrower, Lenders, Union Bank, N.A., as syndication agent for Lenders, Bank of
America, N.A., Bank of Montreal and Fifth Third Bank as co-documentation agents
for Lenders, and Administrative Agent. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement.

RECITALS

WHEREAS, Borrower and Lenders desire to amend the Credit Agreement to change
interest rates and a financial covenant, in each case as set forth below;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. AMENDMENTS TO THE CREDIT AGREEMENT

1.1 Amendment to Section 2.2: Interest on the Loans. Subsection 2.2A(i) of the
Credit Agreement is hereby amended by replacing the table appearing therein in
its entirety with the following table:

 

     Consolidated
Total Funded Debt  to
EBITDAP Ratio    Eurodollar Rate
Margin     Base
Rate Margin     Commitment
Fee  

Greater than or equal to:

   3.50:1.00      2.50 %      1.50 %      0.30 % 

Greater than or equal to:

   3.00:1.00       

but less than:

   3.50:1.00      2.00 %      1.00 %      0.30 % 

Greater than or equal to:

 

but less than:

   2.00:1.00

 

3.00:1.00

     1.50 %      0.50 %      0.25 % 

Less than:

   2.00:1.00      1.00 %      0.00 %      0.20 % 



--------------------------------------------------------------------------------

1.2 Amendment to Section 7.6: Financial Covenants. Subsection 7.6A of the Credit
Agreement is hereby amended and restated in its entirety as follows:

A. Consolidated Total Funded Debt to EBITDAP Ratio. As of the last day of each
Fiscal Quarter of the Borrower, the Borrower shall not permit the Consolidated
Total Funded Debt to EBITDAP Ratio for the four Fiscal Quarters of the Borrower
then ended to be greater than 3.50 to 1; provided that the Consolidated Total
Funded Debt to EBITDAP Ratio for the four Fiscal Quarters of the Borrower ending
June 30, 2012 or for the four Fiscal Quarters of the Borrower ending
September 29, 2012 shall not be greater than 4.0 to 1.

Section 2. BORROWER’S REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, Borrower represents and warrants to
each Lender that the following statements are true, correct and complete:

A. Corporate Power and Authority. Borrower has full right and authority to enter
into this Amendment and to carry out the transactions contemplated by, and
perform its obligations under, the Credit Agreement as amended by this Amendment
(the “Amended Agreement”).

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement have been duly authorized by Borrower.

C. No Conflict. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of the Amended Agreement do not and will not
(a) contravene or constitute a default under any provision of law or any
judgment, injunction, order or decree binding upon the Borrower or any
Subsidiary Guarantor or any provision of the Organizational Documents of the
Borrower or any Subsidiary Guarantor in any material respect, (b) contravene or
constitute a default under any covenant, indenture or agreement of or affecting
the Borrower or any Subsidiary Guarantor or any of its Property, in each case
where such contravention or default, individually or in the aggregate, may
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of the Borrower or any
Subsidiary Guarantor other than the Liens granted in favor of the Administrative
Agent pursuant to the Collateral Documents.

D. Governmental Consents. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution and delivery by Borrower of this Amendment or
the performance by Borrower of the Amended Agreement, except for such approvals
which have been obtained prior to the date of this Amendment and remain in full
force and effect.

E. Binding Obligation. This Amendment has been duly authorized, executed and
delivered by Borrower and this Amendment and the Amended Agreement are the valid
and binding obligations of the Borrower enforceable against it in accordance
with their

 

- 2 -



--------------------------------------------------------------------------------

terms, except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law).

F. Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 5 of the Credit Agreement
are and will be true, correct and complete in all material respects on and as of
the Effective Date to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true, correct and complete in all
material respects on and as of such earlier date; provided that, if a
representation and warranty, covenant or condition is qualified as to
materiality, the applicable materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty, covenant or
condition for purposes of this condition.

G. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute a Default or an Event of Default.

Section 3. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

1. On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof’ or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended Agreement.

2. Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

3. The execution, delivery and performance of this Amendment shall not, except
as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Agent or any Lender under,
the Credit Agreement or any of the other Loan Documents.

B. Fees and Expenses. Borrower acknowledges that all costs, fees and expenses as
described in subsection 10.2 of the Credit Agreement incurred by Administrative
Agent and its counsel with respect to this Amendment and the documents and
transactions contemplated hereby and any other fees otherwise agreed to by
Borrower shall be for the account of Borrower.

C. Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

 

- 3 -



--------------------------------------------------------------------------------

D. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (INCLUDING WITHOUT
LIMITATION SECTION 1646.5 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER
LAW.

E. Counterparts; Effectiveness. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment shall become effective upon the execution of a
counterpart hereof by each of Borrower, Administrative Agent, Required Lenders
and each of the Loan Parties and receipt by Borrower and Administrative Agent of
written or telephonic notification of such execution and authorization of
delivery thereof.

Section 4. ACKNOWLEDGEMENT AND CONSENT BY GUARANTORS

Each guarantor listed on the signature pages hereof (“Guarantors”) hereby
acknowledges that it has read this Amendment and consents to the terms thereof,
and hereby confirms and agrees that, notwithstanding the effectiveness of this
Amendment, the obligations of each Guarantor under its applicable Guaranty shall
not be impaired or affected and the applicable Guaranty is, and shall continue
to be, in full force and effect and is hereby confirmed and ratified in all
respects. Each Guarantor further agrees that nothing in the Credit Agreement,
this Amendment or any other Loan Document shall be deemed to require the consent
of such Guarantor to any future amendment to the Credit Agreement.

[remainder of page intentionally left blank]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

BORROWER: UNIFIED GROCERS, INC. By:  

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Senior Vice President of Finance

ADMINISTRATIVE AGENT

AND LENDERS:

WELLS FARGO BANK, NATIONAL

ASSOCIATION,

individually as a Lender and as Administrative Agent

By:  

/s/ Karen R. Sessions

Name:  

Karen R. Sessions

Title:  

Senior Vice President

UNION BANK, N.A.,

individually as a Lender and as Syndication Agent

By:  

/s/ Susan J. Swerdloff

Name:  

Susan J. Swerdloff

Title:  

Vice President

BANK OF AMERICA, N.A.,

individually as a Lender and as Co-Documentation Agent

By:  

/s/ Adam Feit

Name:  

Adam Feit

Title:  

Senior Vice President

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL,

individually as a Lender and as Co-Documentation Agent

By:  

/s/ C. Scott Place

Name:  

C. Scott Place

Title:  

Director

FIFTH THIRD BANK,

individually as a Lender and as Co-Documentation Agent

By:  

/s/ Matthew B. Hils

Name:  

Matthew Hils

Title:  

Vice President / Credit Officer

COBANK, ACB,

as a Lender

By:  

/s/ Alan Schuler

Name:  

Alan Schuler

Title:  

Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Robin L. Arriola

Name:  

Robin L. Arriola

Title:  

Senior Vice President

BANK OF THE WEST,

as a Lender

By:  

/s/ John Linder

Name:  

John Linder

Title:  

Vice President

Signature Page to Second Amendment to Credit Agreement



--------------------------------------------------------------------------------

Solely as to Section 4 hereof: GUARANTORS: CROWN GROCERS, INC. By:  

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Senior Vice President of Finance

MARKET CENTRE By:  

/s/ Christine Neal

Name:  

Christine Neal

Title:  

Senior Vice President of Finance

Signature Page to Second Amendment to Credit Agreement